DETAILED ACTION
The following is an Examiner's Amendment and Reasons for Allowance in response to application number 15/976,049 filed 11/05/2020 and communication with Applicant Representative Dan Polenenko, Reg. No. 59,094 on 2/15/2020 (see attached Interview Summary). Claims 1-4, 8-12, 15-19 and 21-23 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Dan Polenenko, Reg. No. 59,094 on 2/15/2020.

In the Claims
Claims 5-7, 13, 14, and 20 were previously cancelled.  Please amend claims 11, 12 and 16 of the application as follows:

1. (Previously Presented) A computerized method for optimizing the operation of one or more oil or gas production wells, each well comprising a corresponding production device, the method comprising: for each well, 
	(i) collecting data of the well in real-time from one or more sources including one or more of a data historian module, a database, said production devices, a well-status monitoring subsystem, and an input/output interface; 
	(ii) determining an optimization target based on said data; 
	(iii) analyzing and diagnosing said data in real-time; 
	(iv) determining whether the production well is suitable for optimization based on the analyzing and diagnosing result, the analyzing and diagnosing result comprising at least one of historical pump efficiency data, variable frequency drive (VFD) motor status, historical tubing- head temperature (THT) 
	(v) if the production well is suitable for optimization, optimizing the production well based on at least the historical pump efficiency data by increasing a production rate, decreasing a production rate, maintaining a current production rate, turning-off, or configuring a timer to run or pause the production well at a user-scheduled time and for a user- specified duration, 2U.S. Serial No.: 15/976,049Docket No: A8141040US 
	wherein said historical pump efficiency data comprises historical pump fillage (PF) data; and wherein said determining whether the production well is suitable for optimization comprises the steps of: 
	(1) communicating with the production well for reading the RPC data and determining that the production well is not suitable for optimization if the production well is not in communication; 
	(2) calculating a maximum and minimum speeds of a variable frequency drive (VFD) of the production well using a static model and the RPC data; 
	(3) checking the pump running state and a first average of THT over a first THT- averaging period of time, determining that the production well is not suitable for optimization and disabling the production well if the rod pump is not running in its normal state and the first average of THT is greater than a first temperature threshold, and determining that the production well is not suitable for optimization if the rod pump is not running in its normal state; 
	(4) checking the validity of the historical data, said historical data comprising the first average of THT and a first average of PF over a first PF-averaging period of time, and determining that the production well is not suitable for optimization if less than a first threshold percentage of the historical data is valid; 
	(5) checking the validity of the first average of PF and determining that the production well is not suitable for optimization if the first average of PF is not within 0 and 100%; 

	(7) checking the status of a production device of the production well and determining that the production well is not suitable for optimization if the production device of the production well is not properly functioning; 
	(8) checking steam-breakthrough interlock, and if the steam-breakthrough interlock has been enabled for at least a predetermined or user-specified steam-breakthrough period of time, disabling the steam-breakthrough interlock and generating a report via the reporting sub-process; 
	(9) checking if a second average of THT over a second THT-averaging period of time is greater than a second temperature threshold and executing a slowing-down- production sub-process if the second average of THT is greater than the second temperature threshold; 
	(10) determining that the production well is not suitable for optimization if the first average of PF is less than a second threshold percentage and a second average of PF over a second PF-averaging period of time is greater than a third threshold percentage; 
	(11) executing the slowing-down-production sub-process if the first average of PF is greater than or equal to the second threshold percentage; 
	(12) checking a current oil-lifting speed and determining that the production well is not suitable for optimization if the current oil-lifting speed is greater than or equal to the calculated maximum speed; 
	(13) checking the setting of the production well and determining that the production well is not suitable for optimization if production well is not allowed to increase the production rate; 4U.S. Serial No.: 15/976,049Docket No: A8141040US 
	(14) checking the second average of THT and determining that the production well is not suitable for optimization if the second average of THT is less than a third temperature threshold; 

	(16) determining that the production well is suitable for optimization.  
2. (Previously Presented) The method of claim 1, wherein said data comprises at least one of temperature downhole, temperature at surface, pressure downhole, pressure at surface, pump intake pressure downhole, pump intake pressure at surface, pump discharge pressure downhole, pump discharge pressure at surface, the one or more economical thresholds, vibration, water cuts, fluid levels, target flow rates or flow rate limitations, pump efficiency, torque, frequency, speed, startup strategy, gas-to-oil ratio, well integrity, operational requirements and parameters, and failure model prediction.  
3. (Original) The method of claim 1, wherein the one or more economical thresholds comprise at least one of an oil price, a lifting cost, and a processing cost.  
4. (Original) The method of claim 1, wherein the step (v) comprises: 
	if the optimization target is to increase or decrease the current production rate to a target production rate, increasing or decreasing the current production rate by a predefined rate- incremental or rate-decremental, respectively, the rate-incremental or rate-decremental being 5U.S. Serial No.: 15/976,049Docket No: A8141040US smaller than what is required for adjusting the current production rate to the target production rate; and the method further comprising: 
	(vi) repeating steps (i) to (v) until the optimization target is reached.  
5. - 7. (Cancelled)  
  
8. (Previously Presented) The method of claim 1, wherein said optimizing the production well comprises the steps of: 
	(17) setting the maximum and minimum working speeds to a same speed if the maximum and minimum working speeds are different; 
	(18) calculating a target oil-lifting speed for the VSD as the current oil-lifting speed increased by a first speed incremental value if the PF is greater than 
	(19) terminating the optimization of the production well if the target oil-lifting speed is greater than the maximum speed; 
	(20) calculating a working frequency of the VFD based on the target oil-lifting speed; 
	(21) setting the speed of the VSD as the calculated working frequency for increasing the production rate; 
	(22) communicating with the production well and checking if there is any detected rounding issue; and 6U.S. Serial No.: 15/976,049Docket No: A8141040US 
	(23) if a rounding issue is detected, calculating a frequency value from the speed of the VSD, and if the frequency value is greater than a maximum frequency value, reducing the frequency value by a frequency decremental value and proceeding to step (21).  
9. (Previously Presented) The method of claim 1, wherein said slowing-down- production sub-process comprises the steps of: 
	(24) checking the setting of the production well and determining that the production well is not suitable for optimization if production well is not allowed to decrease the production rate; 
	(25) checking the second average of PF and if the second average of PF is less than a fifth threshold percentage, generating a report via the reporting sub-process; 
	(26) if the RPC maximum and minimum working speeds are not same, setting the RPC maximum and minimum working speeds to a same speed; 
	(27) checking if the second average of THT is greater than the second temperature threshold; 
	(28) calculating a target oil-lifting speed for the VSD as the current oil-lifting speed decreased by a first speed decremental value and generating a report via the reporting sub-process if the second average of THT is smaller than or equal to the second temperature threshold; 

	(30) calculating the target oil-lifting speed for the VSD as the current oil-lifting speed decreased by the second speed decremental value, and generating a report via the reporting sub-process, if the second average of THT is greater than the second temperature threshold, the production well is not a slow-category steam breakthrough well, and the steam-breakthrough interlock is enabled; 
	(31) triggering the steam-breakthrough interlock, tracking the detection date of steam breakthrough, calculating the target oil-lifting speed for the VSD as the current oil- lifting speed decreased by the second speed decremental value, and generating a report via the reporting sub-process, if the second average of THT is greater than the second temperature threshold, the production well is not a slow-category steam breakthrough well, and the steam-breakthrough interlock is disabled; 
	(32) terminating the optimization of the production well if the target oil-lifting speed is smaller than the minimum speed; 
	(33) calculating the working frequency of the VFD based on the target oil-lifting speed; 
	(34) setting the speed of the VSD as the calculated working frequency for decreasing the production rate; 
	(35) communicating with the production well and checking if there is any detected rounding issue; and 
	(36) calculating a frequency value from the speed of the VSD, and if the frequency value is less than a minimum frequency value, increasing the frequency value by a frequency incremental value and proceeding to step (34).  

	a memory; 
	a networking interface configured for communicating with each production device; and 
	at least one processing structure functionally coupled to the memory and the networking interface, the at least one processing structure being configured for: for each well, 
	(i) collecting data of the well in real-time from one or more sources including one or more of a data historian module, a database, said production devices, a well-status monitoring subsystem, and an input/output interface; 
	(ii) determining an optimization target based on said data; 
	(iii) analyzing and diagnosing said data in real-time; 
	(iv) determining whether the production well is suitable for optimization based on the analyzing and diagnosing result, the analyzing and diagnosing result comprising at least one of historical pump efficiency data, variable frequency drive (VFD) motor status, historical tubing- head temperature (THT) data, one or more economical thresholds, basic sediment and water, and tubing-head pressure (THP); and 
	(v) if the production well is suitable for optimization, optimizing the production well based on the analyzing and diagnosing result by increasing a production rate, decreasing a production rate, maintaining a current production rate, turning-off, or configuring a timer to run or pause the production well at a user-scheduled time and for a user-specified duration; 9U.S. Serial No.: 15/976,049Docket No: A8141040US 
	wherein said historical pump efficiency data comprises historical pump fillage (PF) data; and wherein said determining whether the production well is suitable for optimization comprises the steps of: 
	(1) communicating with the production well for reading the RPC data and determining that the production well is not suitable for optimization if the production well is not in communication; 

	(3) checking the pump running state and a first average of THT over a first THT- averaging period of time, determining that the production well is not suitable for optimization and disabling the production well if the rod pump is not running in its normal state and the first average of THT is greater than a first temperature threshold, and determining that the production well is not suitable for optimization if the rod pump is not running in its normal state; 
	(4) checking the validity of the historical data, said historical data comprising the first average of THT and a first average of PF over a first PF-averaging period of time, and determining that the production well is not suitable for optimization if less than a first threshold percentage of the historical data is valid; 
	(5) checking the validity of the first average of PF and determining that the production well is not suitable for optimization if the first average of PF is not within 0 and 100%; 
	(6) checking the status of a VFD motor of the production well and determining that the production well is not suitable for optimization if the VFD motor is not in operation; 10U.S. Serial No.: 15/976,049Docket No: A8141040US 
	(7) checking the status of a production device of the production well and determining that the production well is not suitable for optimization if the production device of the production well is not properly functioning; 
	(8) checking steam-breakthrough interlock, and if the steam-breakthrough interlock has been enabled for at least a predetermined or user-specified steam-breakthrough period of time, disabling the steam-breakthrough interlock and generating a report via the reporting sub-process; 
	(9) checking if a second average of THT over a second THT-averaging period of time is greater than a second temperature threshold and executing a slowing-down- production sub-process if the second average of THT is greater than the second temperature threshold; 

	(11) executing the slowing-down-production sub-process if the first average of PF is greater than or equal to the second threshold percentage; 
	(12) checking a current oil-lifting speed and determining that the production well is not suitable for optimization if the current oil-lifting speed is greater than or equal to the calculated maximum speed; 
	(13) checking the setting of the production well and determining that the production well is not suitable for optimization if production well is not allowed to increase the production rate; 11U.S. Serial No.: 15/976,049Docket No: A8141040US 
	(14) checking the second average of THT and determining that the production well is not suitable for optimization if the second average of THT is less than a third temperature threshold; 
	(15) checking the status of the steam-breakthrough interlock, determining that the production well is not suitable for optimization if the steam-breakthrough interlock is enabled; and 
	(16) determining that the production well is suitable for optimization.  
11. (Currently Amended) The system of claim 10, wherein said data comprises at least one of temperature downhole and/or at surface, pressure downhole and/or at surface, pump intake pressure downhole and/or at surface, pump discharge pressure downhole and/or at surface, the one or more economical thresholds, vibration, water cuts, fluid levels, target flow rates or flow rate limitations, pump efficiency, torque, frequency, speed measured in revolutions per minute (rpm) and/or in frequency, startup strategy, gas-to-oil ratio, well integrity, operational requirements and parameters, failure model prediction.  
12. (Currently Amended) The system of claim 10, wherein the step (v) comprises: 
	if the optimization target is to increase or decrease the current production rate to a target production rate, increasing or decreasing the current production rate by a predefined rate- incremental or rate-decremental, respectively, the rate-
	(vi) repeating steps (i) to (v) until the optimization target is reached.  
13. - 14. (Cancelled)  
  
15. (Previously Presented) The system of claim 10, wherein said optimizing the production well comprises the steps of: 
	(17) setting the maximum and minimum working speeds to a same speed if the maximum and minimum working speeds are different; 
	(18) calculating a target oil-lifting speed for the VSD as the current oil-lifting speed increased by a first speed incremental value if the PF is greater than or equal to a fourth threshold percentage, or as the current oil-lifting speed increased by a second speed incremental value smaller than the first speed incremental value if the PF is not greater than the fourth threshold percentage; 
	(19) terminating the optimization of the production well if the target oil-lifting speed is greater than the maximum speed; 
	(20) calculating a working frequency of the VFD based on the target oil-lifting speed; 
	(21) setting the speed of the VSD as the calculated working frequency for increasing the production rate; 
	(22) communicating with the production well and checking if there is any detected rounding issue; and 
	(23) if a rounding issue is detected, calculating a frequency value from the speed of the VSD, and if the frequency value is greater than a maximum frequency value, reducing the frequency value by a frequency decremental value and proceeding to step (21).  
16. (Previously Presented) The system of claim 10, wherein said slowing-down- production sub-process comprises the steps of: 
(24) checking the setting of the production well and determining that the production well is not suitable for optimization if production well is not allowed to decrease the production rate; 
	(25) checking the second average of PF and if the second average of PF is less than a fifth threshold percentage, generating a report via the reporting sub-process; 
	(26) if the RPC maximum and minimum working speeds are not same, setting the RPC maximum and minimum working speeds to a same speed; 
	(27) checking if the second average of THT is greater than the second temperature threshold; 
	(28) calculating a target oil-lifting speed for the VSD as the current oil-lifting speed decreased by a first speed decremental value and generating a report via the reporting sub-process if the second average of THT is smaller than or equal to the second temperature threshold; 
	(29) calculating the target oil-lifting speed for the VSD as the current oil-lifting speed decreased by a second speed decremental value that is greater than the first speed decremental value, if the second average of THT is greater than the second temperature threshold and the production well is a slow-category steam breakthrough well; 
	(30) calculating the target oil-lifting speed for the VSD as the current oil-lifting speed decreased by the second speed decremental value, and generating a report via the 14U.S. Serial No.: 15/976,049Docket No: A8141040US reporting sub-process, if the second average of THT is greater than the second temperature threshold, the production well is not a slow-category steam breakthrough well, and the steam-breakthrough interlock is enabled; 
	(31) triggering the steam-breakthrough interlock, tracking the detection date of steam breakthrough, calculating the target oil-lifting speed for the VSD as the current oil- lifting speed decreased by the second speed decremental value, and generating a report via the reporting sub-process, if the second average of THT is greater than the second temperature threshold, the production well is not 
	(32) terminating the optimization of the production well if the target oil-lifting speed is smaller than the minimum speed; 
	(33) calculating the working frequency of the VFD based on the target oil-lifting speed; 
	(34) setting the speed of the VSD as the calculated working frequency for decreasing the production rate; 
	(35) communicating with the production well and checking if there is any detected rounding issue; and 
	(36) calculating a frequency value from the speed of the VSD, and if the frequency value is less than a minimum frequency value, increasing the frequency value by a frequency incremental value and proceeding to step (34).  
17. (Previously Presented) A non-transitory computer-readable storage device storing computer-executable code for optimizing one or more oil or gas production wells, each well 15U.S. Serial No.: 15/976,049Docket No: A8141040US comprising a corresponding production device, the computer-executable code, when executed, causing at least one processing structure to perform actions comprising: for each well, 
	(i) collecting data of the well in real-time from one or more sources including one or more of a data historian module, a database, said production devices, a well-status monitoring subsystem, and an input/output interface; 
	(ii) determining an optimization target based on said data; 
	(iii) analyzing and diagnosing said data in real-time; (iv) determining whether the production well is suitable for optimization based on the analyzing and diagnosing result, the analyzing and diagnosing result comprising at least one of historical pump efficiency data, variable frequency drive (VFD) motor status, historical tubing- head temperature (THT) data, one or more economical thresholds, basic sediment and water, and tubing-head pressure (THP); and 
	(v) if the production well is suitable for optimization, optimizing the production well based on at least the historical pump efficiency data by increasing a production rate, decreasing a production rate, maintaining a current 
	wherein said historical pump efficiency data comprises historical pump fillage (PF) data; and wherein said determining whether the production well is suitable for optimization comprises the steps of: 
	(1) communicating with the production well for reading the RPC data and determining that the production well is not suitable for optimization if the production well is not in communication, 16U.S. Serial No.: 15/976,049Docket No: A8141040US 
	(2) calculating a maximum and minimum speeds of a variable frequency drive (VFD) of the production well using a static model and the RPC data; 
	(3) checking the pump running state and a first average of THT over a first THT- averaging period of time, determining that the production well is not suitable for optimization and disabling the production well if the rod pump is not running in its normal state and the first average of THT is greater than a first temperature threshold, and determining that the production well is not suitable for optimization if the rod pump is not running in its normal state; 
	(4) checking the validity of the historical data, said historical data comprising the first average of THT and a first average of PF over a first PF-averaging period of time, and determining that the production well is not suitable for optimization if less than a first threshold percentage of the historical data is valid; 
	(5) checking the validity of the first average of PF and determining that the production well is not suitable for optimization if the first average of PF is not within 0 and 100%; 
	(6) checking the status of a VFD motor of the production well and determining that the production well is not suitable for optimization if the VFD motor is not in operation; 
	(7) checking the status of a production device of the production well and determining that the production well is not suitable for optimization if the production device of the production well is not properly functioning; 

	(9) checking if a second average of THT over a second THT-averaging period of time is greater than a second temperature threshold and executing a slowing-down- production sub-process if the second average of THT is greater than the second temperature threshold; 
	(10) determining that the production well is not suitable for optimization if the first average of PF is less than a second threshold percentage and a second average of PF over a second PF-averaging period of time is greater than a third threshold percentage; 
	(11) executing the slowing-down-production sub-process if the first average of PF is greater than or equal to the second threshold percentage; (12) checking a current oil-lifting speed and determining that the production well is not suitable for optimization if the current oil-lifting speed is greater than or equal to the calculated maximum speed; 
	(13) checking the setting of the production well and determining that the production well is not suitable for optimization if production well is not allowed to increase the production rate; 
	(14) checking the second average of THT and determining that the production well is not suitable for optimization if the second average of THT is less than a third temperature threshold; 18U.S. Serial No.: 15/976,049Docket No: A8141040US 
	(15) checking the status of the steam-breakthrough interlock, determining that the production well is not suitable for optimization if the steam-breakthrough interlock is enabled; and 
	(16) determining that the production well is suitable for optimization.  
18. (Previously Presented) The non-transitory computer-readable storage device of claim 17, wherein said data comprises at least one of temperature downhole and/or at surface, pressure downhole and/or at surface, pump intake pressure downhole and/or at surface, pump discharge pressure downhole and/or at 
19. (Original) The non-transitory computer-readable storage device of claim 17, wherein the step (v) comprises: 
	if the optimization target is to increase or decrease the current production rate to a target production rate, increasing or decreasing the current production rate by a predefined rate- incremental or rate-decremental, respectively, the rate-incremental or rate-decremental being smaller than what is required for adjusting the current production rate to the target production rate; and the method further comprising: 
	(vi) repeating steps (i) to (v) until the optimization target is reached.  
20. (Cancelled) 19U.S. Serial No.: 15/976,049Docket No: A8141040US  
21. (Previously Presented) The non-transitory computer-readable storage device of claim 17, wherein the one or more economical thresholds comprise at least one of an oil price, a lifting cost, and a processing cost.  
22. (Previously Presented) The non-transitory computer-readable storage device of claim 17, wherein said optimizing the production well comprises the steps of: 
	(17) setting the maximum and minimum working speeds to a same speed if the maximum and minimum working speeds are different; 
	(18) calculating a target oil-lifting speed for the VSD as the current oil-lifting speed increased by a first speed incremental value if the PF is greater than or equal to a fourth threshold percentage, or as the current oil-lifting speed increased by a second speed incremental value smaller than the first speed incremental value if the PF is not greater than the fourth threshold percentage; 
	(19) terminating the optimization of the production well if the target oil-lifting speed is greater than the maximum speed; 
	(20) calculating a working frequency of the VFD based on the target oil-lifting speed; 

	(22) communicating with the production well and checking if there is any detected rounding issue; and 20U.S. Serial No.: 15/976,049Docket No: A8141040US 
	(23) if a rounding issue is detected, calculating a frequency value from the speed of the VSD, and if the frequency value is greater than a maximum frequency value, reducing the frequency value by a frequency decremental value and proceeding to step (21).  
23. (Previously Presented) The non-transitory computer-readable storage device of claim 17, wherein said slowing-down-production sub-process comprises the steps of: 
	(24) checking the setting of the production well and determining that the production well is not suitable for optimization if production well is not allowed to decrease the production rate; 
	(25) checking the second average of PF and if the second average of PF is less than a fifth threshold percentage, generating a report via the reporting sub-process; 
	(26) if the RPC maximum and minimum working speeds are not same, setting the RPC maximum and minimum working speeds to a same speed; 
	(27) checking if the second average of THT is greater than the second temperature threshold; 
	(28) calculating a target oil-lifting speed for the VSD as the current oil-lifting speed decreased by a first speed decremental value and generating a report via the reporting sub-process if the second average of THT is smaller than or equal to the second temperature threshold; 
	(29) calculating the target oil-lifting speed for the VSD as the current oil-lifting speed decreased by a second speed decremental value that is greater than the first speed decremental value, if the second average of THT is greater than the second 21U.S. Serial No.: 15/976,049Docket No: A8141040US temperature threshold and the production well is a slow-category steam breakthrough well; 

	(31) triggering the steam-breakthrough interlock, tracking the detection date of steam breakthrough, calculating the target oil-lifting speed for the VSD as the current oil- lifting speed decreased by the second speed decremental value, and generating a report via the reporting sub-process, if the second average of THT is greater than the second temperature threshold, the production well is not a slow-category steam breakthrough well, and the steam-breakthrough interlock is disabled; 
	(32) terminating the optimization of the production well if the target oil-lifting speed is smaller than the minimum speed; 
	(33) calculating the working frequency of the VFD based on the target oil-lifting speed; 
	(34) setting the speed of the VSD as the calculated working frequency for decreasing the production rate; 
	(35) communicating with the production well and checking if there is any detected rounding issue; and 
	(36) calculating a frequency value from the speed of the VSD, and if the frequency value is less than a minimum frequency value, increasing the frequency value by a frequency incremental value and proceeding to step (34).




Reasons for Allowance
Claims 1-4, 8-12, 15-19 and 21-23 were pending. Claims 1-4, 8-12, 15-19 and 21-23 are now allowed. The combination of closest prior art found fails to teach or suggest all of the elements of the amended independent claims. The amended independent claims now recite for each well, (i) collecting data of the well in real-time from one or more sources including one or more of a data historian module, a database, said production devices, a well-status monitoring subsystem, and an input/output interface; (ii) determining an optimization target based on said data; (iii) analyzing and diagnosing said data in real-time; (iv) determining whether the production well is suitable for optimization based on the analyzing and diagnosing result, the analyzing and diagnosing result comprising at least one of historical pump efficiency data, variable frequency drive (VFD) motor status, historical tubing- head temperature (THT) data, one or more economical thresholds, basic sediment and water, and tubing-head pressure (THP); and (v) if the production well is suitable for optimization, optimizing the production well based on at least the historical pump efficiency data by increasing a production rate, decreasing a production rate, maintaining a current production rate, turning-off, or configuring a timer to run or pause the production well at a user-scheduled time and for a user- specified duration, 2U.S. Serial No.: 15/976,049Docket No: A8141040US wherein said historical pump efficiency data comprises historical pump fillage (PF) data; and wherein said determining whether the production well is suitable for optimization comprises the steps of: (1) communicating with the production well for reading the RPC data and determining that the production well is not suitable for optimization if the production well is not in communication; (2) calculating a maximum and minimum speeds of a variable frequency drive (VFD) of the production well using a static model and the RPC data; (3) checking the pump running state and a first average of THT over a first THT- averaging period of time, determining that the production well is not suitable for optimization and disabling the production well if the rod pump is not running in its normal state and the first average of THT is greater than a first temperature threshold, and determining that the production well is not suitable for optimization if the rod pump is not running in its normal 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The claims are directed towards a process, a machine and an article of manufacture. The claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Cudmore et al, US Publication No. 2005/0173114 A1
Thrasher et al, US Patent No. 6,041,856, a system for optimizing progressive cavity pump operation during oil and gas recovery is provided. By strategically disposing a plurality of sensors along the production tubing and sucker rod strings, progressive cavity pump operation and performance may be monitored real-time. As an important indicia of pump performance, dynamic fluid level is provided to the operator/end user on a real-time basis. Prerequisite to achieving pump optimization, dynamic fluid level and other pertinent data are analyzed and enables corrections to be made in the pumping system during operation. A computer system having sufficient inherent and adaptable expertise is provided to interpret pump conditions based upon a plurality of variables and parameters to increase or decrease pump production and to maintain a dynamic fluid level determined to be optimal or otherwise advantageous by the end user.
Proactive Rod Pump Optimization: Leveraging Big Data to Accelerate and Improve Operations, Tyler Palmer, 2016, a case history on a three-step approach to optimize rod pump wells by joining SCADA, well test, and well equipment databases, employing automated workflows that perform calculations using consolidated operational data to generate a ‘recommended optimization action’ for each rod pump system, and creating interactive data visualization which is an interface for decision-makers to view aggregated results, with the ability to drill-down to specific well level details (using TIBCO Spotfire software).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624